LYNCH, Judge,
concurring.
The language of the next-to-penultimate paragraph in the Opinion of the Court, dealing with the appropriateness of the sentence in this case, could be construed as implying that the sentence is appropriate only because the punitive discharge was suspended by the convening authority. I reject any inference or implication to that effect.
I am convinced by the entirety of the record before this Court that the sentence adjudged by the military jury, as approved and acted upon by the convening and reviewing authorities, is appropriate, and should be affirmed.